Opinion by
Williams, J.,
This is an appeal from a decree of the quarter sessions sustaining the refusal of a justice of the peace to grant an order of removal of a pauper.
Section 16, of the Act of 1836, as amended by the Act of April 6, 1905, P. L. 115, provides that “on complaint by the overseers of any district to one of the magistrates of the same county, it shall be lawful for the said magistrate, where any person has or is likely to become chargeable to such district into which he shall come, by his warrant or order, directed to such overseers, to remove such person, at the expense of the district, to the city, district or place where he was last legally settled, whether in or out of Pennsylvania......”
This proceeding was begun in March, 1912; on the 21st of that month a hearing was had; on the 26th, the justice refused the order of removal; April 2d, the alleged pauper applied for an order of relief at the suggestion of one of the overseers of Turbett Township, which order was granted. The alleged pauper was, at the time of the hearing, apparently possessed of sufficient property and physical ability to provide for himself, as found by the magistrate. It was not disputed that the alleged pauper was legally settled in Tuscarora Township, but he was not the recipient of relief, nor had he made application therefor at the date of the hearing. The question before the magistrate was, therefore, whether he was “likely to become chargeable” on the district.
In discussing this phase of the case the court below says: “The fact must be ascertained as it existed at and before the hearing before the justice on March 21, 1912; that he became a charge upon Turbett Township after-wards is immaterial, except in so far as it might bear upon whether or not he was likely to become a charge at the time of the hearing. We have examined the testimony taken......and are able to find nothing *599which would lead to the arising of a probability, before the hearing, that he might sometime in the near future become a public charge. There is no evidence of serious mental or physical incapacity or that he had not been able to meet his business or financial obligations. It is true, he was old, and undeniably poor, but neither one of these things is sufficient to show the existence of pauperism......It is clear......that the taking out of the poor order was due to the suggestion, not arising from Kirk’s necessities, but, from one of the overseers of the poor of Turbett Township......His failure to obtain a habitation was not due to his social condition, but to the stigma placed upon him by the plaintiffs in instituting this proceeding.”
We have quoted from the opinion of the court below for the purpose of stating the case; we do not review on the merits: Lower Augusta v. Selinsgrove, 64 Pa. 166; County of Cambria v. Township of Madison, 138 Pa. 109; Overseers of Liberty Township v. Overseers of Castanea Township, 4 Pa. Superior Ct. 411.
Conceding that the order of relief, if granted before the decision of the magistrate, would be conclusive of the pauper’s status, it does not follow that it is conclusive of the fact that he was “likely to become chargeable” on the. district at any time prior to its issuance. This is the only legal reason urged for the reversal of this decree.
The assignments of error are overruled and the decree affirmed.